DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1 and 3–11 is/are pending.
Claim(s) 2 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0074984 A1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 July 2022 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 14 October 2022.  These drawings are acceptable.

Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 5–9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim(s) 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "a polymer-rich region." The term "rich" is a relative term which renders the claim indefinite. The term "rich" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a polymer-rich region" is indefinite.
Claim 11 recites the limitation "a polymer-poor region." The term "poor" is a relative term which renders the claim indefinite. The term "poor" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a polymer-poor region" is indefinite.

Claim Rejections - 35 USC § 103
Claim(s) 1, 3–8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2011/0033743 A1, hereinafter Lee) in view of Park et al. (US 2016/0126518 A1, hereinafter Park).
Regarding claims 1 and 3, Lee discloses a separator for secondary batteries, comprising:
a crosslinked polyolefin substrate having a plurality of pores (see polyolefin microporous film, [0038]); and
an inorganic coating layer (see coating layer, [0052]) having internal pores formed on at least one surface of the crosslinked polyolefin substrate by immersion phase separation (see nonsolvent, [0056]),
wherein the inorganic coating layer on the at least one surface of the crosslinked polyolefin substrate has a total thickness greater than 1 μm ([0042], [0061]).
Lee discloses a thickness of the inorganic coating layer is 0.2 to 0.6 times (i.e., B/A) the thickness of the polyolefin microporous film (see coating layer, [0042]), which has a thickness (i.e., A) of 5 µm to 30 µm (see polyolefin microporous film, [0042]). The thickness of the inorganic coating layer (i.e., B) is 1 µm to 18 µm (i.e., B/A·A).
Lee does not explicitly disclose a separator for secondary batteries:
wherein the crosslinked polyolefin substrate is formed by a silane water crosslinking method; and
wherein the crosslinked polyolefin substrate has a cross-linking degree of 10% or more.
Park discloses a separator comprising a crosslinked polyolefin substrate formed by a silane water crosslinking method (see crosslinking step, [0064]); and wherein the crosslinked polyolefin substrate has a cross-linking degree of 10% or more (see degree of crosslinking, [0074]) to reduce the cost of crosslinking and improve the high temperature stability (see crosslinking, [0025]). Lee and Park are analogous art because they are directed to separators for secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the crosslinked polyolefin substrate of Lee with the silane water crosslinking method and cross-linking degree of Park in order to improve high temperature stability.
Regarding claim 4, modified Lee discloses all claim limitations set forth above and further discloses a separator for secondary batteries:
wherein the crosslinked polyolefin substrate has a meltdown temperature of 140° C or more and 200° C or less (see meltdown temperature, [0031]).
Although Lee does not explicitly disclose a range of 180° or more, Lee does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 5, modified Lee discloses all claim limitations set forth above and further discloses a separator for secondary batteries:
wherein a thickness (A) of the crosslinked polyolefin substrate (see thickness, [0042]), a total thickness (B) of the inorganic coating layer on the at least one surface of the crosslinked polyolefin substrate (see thickness, [0061]), and a thickness (C) of the entire separator for secondary batteries satisfy the following relationship:
5 μm ≤ A ≤ 30 μm (see thickness, [0042]),
1 μm < B ≤ 18 μm (see thickness, [0061]),
7 µm ≤ C ≤ 66 μm ([0042], [0061]), and
A + 2B ≤ C ([0042], [0061]).
Lee discloses a thickness of the inorganic coating layer is 0.2 to 0.6 times (i.e., B/A) the thickness of the polyolefin microporous film (see coating layer, [0042]), which has a thickness (i.e., A) of 5 µm to 30 µm (see polyolefin microporous film, [0042]). The thickness of the inorganic coating layer (i.e., B) is 1 µm to 18 µm (i.e., B/A·A) and thickness of the entire separator is 7 µm to 66 µm.
Although Lee does not explicitly disclose the ranges of A, B, and C, Lee does disclose overlapping ranges. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 6, Lee discloses all claim limitations set forth above and further discloses a separator for secondary batteries:
wherein the inorganic coating layer comprises a mixture of inorganic particles and a binder polymer (see mixture of organic and inorganic particles, [0052]), and
the inorganic particles are at least one of high dielectric inorganic particles having a dielectric constant of 5 or more, inorganic particles having piezoelectricity, or inorganic particles having lithium ion transfer ability (see inorganic particles, [0052]).
Regarding claim 7, Lee discloses all claim limitations set forth above and further discloses a separator for secondary batteries:
wherein the inorganic particles are at least one selected from the group consisting of Al2O3, SiO2, MgO, TiO2 and BaTiO3 (see oxide, [0052]).
Regarding claim 8, modified Lee discloses all claim limitations set forth above and further discloses a separator for secondary batteries:
wherein the polymer binder is at least one selected from the group consisting of polyvinylidene fluoride, polyvinylidene fluoride-hexafluoropropylene, polyvinyl pyrrolidone, polyacrylonitrile, polyvinylidene fluoride-trichloroethylene, polyvinylidene fluoride-chlorotrifluoroethylene, polymethyl methacrylate, polyvinyl acetate, ethylene-co-vinyl acetate copolymer, polyethylene oxide, cellulose acetate, cellulose acetate butyrate, cellulose acetate propionate, cyanoethyl pullulan, cyanoethyl polyvinyl alcohol, cyanoethyl cellulose, cyanoethyl sucrose, pullulan, carboxymethyl cellulose, acrylonitrile butadiene styrene copolymer, polyimide, polyacrylonitrile-styrene copolymer, gelatin, polyethylene glycol, polyethylene glycol dimethyl ether, ethylene-propylene-diene terpolymer, sulfonated EPDM, styrene butadiene rubber, tetrafluoroethylene, and fluoro rubber (see organic particles, [0052]).
Regarding claim 11, modified Lee discloses all claim limitations set forth above and further discloses a separator for secondary batteries:
wherein the immersion phase separation forms three-dimensional pores separated by phases having a polymer-rich region and a polymer-poor region connected to each other (FIG. 1, [0056]).
Regarding claim 10, Lee discloses a secondary battery comprising a separator that comprises:
a crosslinked polyolefin substrate having a plurality of pores (see polyolefin microporous film, [0038]); and
an inorganic coating layer (see coating layer, [0052]) having internal pores formed on at least one surface of the crosslinked polyolefin substrate by immersion phase separation (see nonsolvent, [0056]),
wherein the inorganic coating layer on the at least one surface of the crosslinked polyolefin substrate has a total thickness greater than 1 μm ([0042], [0061]).
Lee discloses a thickness of the inorganic coating layer is 0.2 to 0.6 times (i.e., B/A) the thickness of the polyolefin microporous film (see coating layer, [0042]), which has a thickness (i.e., A) of 5 µm to 30 µm (see polyolefin microporous film, [0042]). The thickness of the inorganic coating layer (i.e., B) is 1 µm to 18 µm (i.e., B/A·A).
Lee does not explicitly disclose a separator for secondary batteries:
wherein the crosslinked polyolefin substrate is formed by a silane water crosslinking method.
Park discloses a separator comprising a crosslinked polyolefin substrate formed by a silane water crosslinking method (see crosslinking step, [0064]) to reduce the cost of crosslinking and improve the high temperature stability (see crosslinking, [0025]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the crosslinked polyolefin substrate of Lee with the silane water crosslinking method and cross-linking degree of Park in order to improve high temperature stability.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2011/0033743 A1) in view of Park (US 2016/0126518 A1) as applied to claim(s) 8 above, and further in view of Pekala et al. (US 2016/0028067 A1, hereinafter Pekala).
Regarding claim 9, modified Lee discloses all claim limitations set forth above, but does not explicitly disclose a separator for secondary batteries:
wherein the binder polymer further comprise at least one selected from among a phenolic-based compound comprising at least one of baicalin, luteolin, taxifolin, myricetin, quercetin, rutin, catechin, epigallocatechin gallate, butein, piceatannol, tannic acid, and pyrogallic acid; amylose; amylopectin; xanthan gum; and an aqueous or non-aqueous polymer consisting of fatty acid system.
Pekala discloses a separator comprising an inorganic porous coating layer having a binder polymer further comprise at least one selected from among a phenolic-based compound comprising at least one of baicalin, luteolin, taxifolin, myricetin, quercetin, rutin, catechin, epigallocatechin gallate, butein, piceatannol, tannic acid, and pyrogallic acid; amylose; amylopectin; xanthan gum; and an aqueous or non-aqueous polymer consisting of fatty acid system to improve high temperature thermal stability (see small molecules, [0019]). Lee and Pekala are analogous art because they are directed to separators for secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to add the binder polymer of Pekala to the binder polymer of Lee in order to improve high temperature thermal stability.

Response to Arguments
Applicant's arguments filed 14 October 2022 have been fully considered but they are not persuasive.
Applicants argue the presently claimed invention is neither anticipated by Lee, nor obvious over Lee, Lee and Park, or Lee and Pekala (P11/¶3). Lee discloses a separator for secondary batteries, comprising a crosslinked polyolefin substrate having a plurality of pores (see polyolefin microporous film, [0038]); and an inorganic coating layer (see coating layer, [0052]) having internal pores formed on at least one surface of the crosslinked polyolefin substrate by immersion phase separation (see nonsolvent, [0056]), wherein the inorganic coating layer on the at least one surface of the crosslinked polyolefin substrate has a total thickness greater than 1 μm ([0042], [0061]). Lee discloses a thickness of the inorganic coating layer is 0.2 to 0.6 times (i.e., B/A) the thickness of the polyolefin microporous film (see coating layer, [0042]), which has a thickness (i.e., A) of 5 µm to 30 µm (see polyolefin microporous film, [0042]). The thickness of the inorganic coating layer (i.e., B) is 1 µm to 18 µm (i.e., B/A·A). Park discloses a separator comprising a crosslinked polyolefin substrate formed by a silane water crosslinking method (see crosslinking step, [0064]); and wherein the crosslinked polyolefin substrate has a cross-linking degree of 10% or more (see degree of crosslinking, [0074]) to reduce the cost of crosslinking and improve the high temperature stability (see crosslinking, [0025]).Therefore, the presently claimed invention is obvious over Lee and Park.
Applicants argue a person having ordinary skill art would not have been motivated to use the silane water crosslinking method of Park in Lee (P12/¶2). Park discloses a separator comprising a crosslinked polyolefin substrate formed by a silane water crosslinking method (see crosslinking step, [0064]); and wherein the crosslinked polyolefin substrate has a cross-linking degree of 10% or more (see degree of crosslinking, [0074]) to reduce the cost of crosslinking and improve the high temperature stability (see crosslinking, [0025]). Park motivates a person having ordinary skill in the art to use silane water crosslinking method in order to reduce the cost of crosslinking and improve the high temperature stability. Therefore, a person having ordinary skill art would have been motivated to use the silane water crosslinking method of Park in Lee.
Applicants argue a person having ordinary skill in the art would not have been motivated to modify the crosslinking method of Lee to use the silane water crosslinking method of Park because Lee already discloses crosslinking methods that are used to enhance heat resistance and stability (P12/¶3, P15/¶4). Park discloses a separator comprising a crosslinked polyolefin substrate formed by a silane water crosslinking method (see crosslinking step, [0064]); and wherein the crosslinked polyolefin substrate has a cross-linking degree of 10% or more (see degree of crosslinking, [0074]) to reduce the cost of crosslinking and improve the high temperature stability (see crosslinking, [0025]). Park discloses a silane water crosslinking method is an improvement relative to methods that require high initial investments costs (e.g., [0008]). Lee discloses a method that require high initial investments costs (see ionizing radiation, [0038]). Therefore, a person having ordinary skill in the art would have been motivated to modify the crosslinking method of Lee to use the silane water crosslinking method of Park because Lee discloses crosslinking methods that require high initial investments costs.
Applicants argue the silane water crosslinking method of Park requires the use of a high molecular weight polyolefin (P12/¶4). It is noted that the features upon which applicant relies (i.e., a molecular weight of the polyolefin) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants argue Example 1 of U.S. 6,562,519 and Example 1 of Park (and the crosslinking method defined in the present invention) have the same reaction in that the basic method for crosslinking (P14/¶2). Yamamoto (US 6,562,516 B2) uses an unsaturated bond to crosslink a polyolefin (C3/L1–C4/L2). Park and the present invention use a silane water crosslinking method, which does not use an unsaturated bond to crosslink. Therefore, the same reaction is not used in the method for crosslinking.
Applicants argue Lee teaches away from the crosslinking method of Park and the crosslinking method of the present invention (P14/¶3, P15/¶4). Disclosed examples and preferred embodiments do not constitute a teaching away. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Lee does not mention silane water crosslinking methods. Yamamoto (US 6,562,516 B2) and Hasegawa (US 6,127,438 A), which are cited in Lee as describing crosslinking methods, do not mention a silane water crosslinking method. Further, Lee was published four years and 9 months prior to Park and could not specifically disparage the method of Park. Therefore, Lee does not teach away from the crosslinking method of Park and the crosslinking method of the present invention.
Applicants argue Lee discloses methods completely different from the crosslinking method in Park and the crosslinking method defined in the present invention (P15/¶4). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725